El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El error alegado en esta apelación es el de que la sen-tencia es contraria a la prueba, y para sostener este motivo de error el apelante sostiene que la única prueba de que se haya vendido la leche, que se admite hallarse adulterada, consistió de la declaración del inspector del Departamento de Sanidad. El apelante insiste en que sería muy peligroso aceptar la evidencia no corroborada de semejante funciona-rio. Sin embargo, nada hay en la ley que exija que el tes-timonio del .inspector esté corroborado. El artículo 18 de la Ley de Evidencia de 1905 dispone que la evidencia directa de un testigo que merezca entero crédito, es prueba suficiente de cualquier hecho. No constituye ataque a la credibilidad de una persona el decir que es un inspector que trata de obtener convicciones penales para conservar su empleo. Ar-gumentos análogos pudieran aducirse contra cualquier funcio-nario del orden público. La cuestión de si determinado funcionario ha sido inducido por su celo oficial a declarar falsamente es una cuestión de credibilidad, y conforme a los .principios generales del derecho y las repetidas decisiones-de esta corte, dicha credibilidad es materia que concierne a la corte sentenciadora. Cuando un testigo declara positiva-mente respecto de una venta de leche y la única prueba contra esa venta consiste de dubitadas manifestaciones sobre un préstamo de leche, se deja muy poco lugar a dudas después de haber la corte inferior declarado convicto al recurrente.
La sentencia recurrida debe ser confirmada.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.